DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3,5,6,8-10,12-13,16,18-19.21-22, in the submission filed 6/21/2022 are acknowledged and accepted.
Cancellation of Claims 2,14,15, is acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Abstract, objection to Abstract is withdrawn.
Pending Claims are 1,3-13,16-22. 
Response to Arguments
Applicant's arguments (Remarks, filed 6/21/2022) have been considered, but, respectfully, are not found persuasive. Applicant argues the following:
Re Claims 1,10:
a)	at best, Collings teaches preparing or pre-programming the light source (illumination source 18) with a subsequent set of modulation data (for a subsequent frame) at the same time as the light source is transmitting light comprising modulated data for a current frame to the SLM. Nowhere does Collings teach or suggest encoding the light that is currently being used for illuminating an SLM "while the light from the light source illuminates the spatial light modulator set with holographic data of a current frame of the video to reconstruct the current frame of the video, wherein the subsequent frame is subsequent the current frame," as required in amended claim 1.
	Collings teaches modulation of light from the light source (col 11, lines 55-67). Applicant is referring to one of the kinds of data modulation. However, Collings teaches that the modulation can also be via kinoforms represented on a SLM 600 which is considered as the light source (fig 6, col 4, lines 28-30). This kinoform is multiplexed onto another SLM (an OASLM 604 which is optically addressable and hence the light from SLM 600 impinges on OASLM 604). The kinoform is holographic data and hence Collings is teaching preparing or pre-programming the light source (illumination source 18) with a subsequent set of holographic modulation data (for a subsequent frame) at the same time as the light source is transmitting light comprising holographic modulated data for a current frame to the SLM.	

b)	although Collings describes the possibility of modulating light from a light source as an alternative to modulating an SLM directly (see, e.g., Collings, Col. 11, Lns. 57-62), this does not amount to the features recited in amended claim 1. Collings is silent regarding encoding light from the light source with holographic data representing a subsequent hologram at the same time as the spatial light modulator is encoded with a current hologram and being illuminated by the light from the light source.
	Collings teaches that the modulation can also be via kinoforms represented on a SLM 600 which is considered as the light source (fig 6, col 4, lines 28-30). This kinoform is multiplexed onto another SLM (an OASLM 604 which is optically addressable and hence the light from SLM 600 impinges on OASLM 604). The kinoform is holographic data and hence Collings is teaching preparing or pre-programming the light source (illumination source 18) with a subsequent set of holographic modulation data (for a subsequent frame) at the same time as the light source is transmitting light comprising holographic modulated data for a current frame to the SLM.	

c)	inventors of the present disclosure have determined that by providing subsequent modulation data to an SLM optically via the illuminating light, the same light that illuminates the SLM for an nth hologram (to form a corresponding nth holographic reconstruction) can at the same time provide the encoding for setting the pixels of the SLM to form the (n+1 )th hologram, which can form the corresponding (n+1 )th holographic reconstruction, when the SLM is subsequently further illuminated.
Collings teaches providing modulation data to a SLM 600 via kinoforms (fig 6, col 4, lines 28-30). This kinoform is optically multiplexed or illuminated onto another SLM (an OASLM 604 which is optically addressable and hence the light from SLM 600 impinges on OASLM 604). The kinoform is holographic data. Collings also teaches frame sequential grey scale FSGS or color scheme FSC, (col 11, lines 57-67) and in these schemes, sequentially frames are processed, hence when the light source SLM 600 illuminates the OASLM 604 for reconstructing one holographic image of a current frame, the processor will be modulating the SLM 600 for the intensity values for a next or subsequent frame to be ready to be illuminating the OASLM 604 next with modulated illumination light. Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and {the same light that illuminates the SLM for an nth hologram  can at the same time provide the encoding for setting the pixels of the SLM to form the (n+1 )th hologram, which can form the corresponding (n+1 )th holographic reconstruction}.  See MPEP § 2112.01.    
	In view of the above arguments, rejection of Claims 1,10 is upheld.
Claims 1,3-13,16-22 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6-7,9-10,12-13,19-22, is/are rejected under 35 U.S.C. 103 as unpatentable over Archambeau et al (US 2016/0223986A1, of record) and further in view of Collings et al (US 8,654,048, of record).
Regarding Claim 1, Archambeau teaches (fig 4,6-8) holographic image generation system (processing or generation of computer-generated holographic image data, p73, lines 1-4) comprising: 
a spatial light modulator (SLM, p82, lines 10-12) having pixels (p129, lines 1-5); 
a light source (light source LIGHT SOURC, p82, lines 1-12) configured to illuminate the spatial light modulator (SLM, p82, lines 10-12); 
a temporal modulator (controller CNT, p119, lines 1-4, modulation higher than flicker frequency, cont P71, page 5, lines 1-12, this indicates temporal nature of modulation) arranged to modulate an output intensity (Light source can transmit data by way of optical communication or Li-Fi, p70, lines 1-7, cont on page 5, lines 1-3, and this indicates output intensity of light source is modulated)   of the light source (light source LIGHT SOURC, p82, lines 1-12) over time (data is sequentially emitted, cont P71, page 5, lines 1-12 and hence modulation is temporal)  to encode light from the light source (light source LIGHT SOURC, p82, lines 1-12) with holographic data  (computer generated holographic image data, cont P70, page 5, lines 1-6) representing a hologram (computer generated hologram or CGH); 
a light sensor (photodiode, p113, lines 1-5) associated (communication interface NT, p113, lines 1-5, LIGHT INT, LIGHT TERM, p110, lines 1-4) with the spatial light modulator (SLM, p82, lines 10-12) and configured to receive light (LIGHT SOURC emits holographic image data, p70, lines 1-7 and the LIGHT INT transmits the data to the sensor photodiode which receives the data) from the light source (light source LIGHT SOURC, p82, lines 1-12), the light which is arranged to illuminate the spatial light modulator (SLM, p82, lines 10-12) and generate a signal (photodiode generates an electrical signal according to the amplitude or intensity of the light being transmitted) representative of the output intensity of the light source (light source LIGHT SOURC, p82, lines 1-12); 
a demodulator (controller CONT for processing holographic image data, p119, lines 1-2) connected to the light sensor (photodiode, p113, lines 1-5) to receive the signal (photodiode generates an electrical signal according to the amplitude or intensity of the light being transmitted) and decode (CONT processes the data implying decodes the data) the signal (photodiode generates an electrical signal according to the amplitude or intensity of the light being transmitted) to obtain the holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6) and connected to the spatial light modulator (SLM, p82, lines 10-12) to set the pixels of the spatial light modulator (SLM, p82, lines 10-12) in accordance with the holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6) to display the hologram ready for illumination (LIGHT SOURC suitable for both causing the display of the image by illumination and for transmitting data, p70, lines 1-6) by the light source (light source LIGHT SOURC, p82, lines 1-12) to form a holographic reconstruction (illumination of SLM by LIGHT SOURCE results in a holographic reconstruction).  
	However, Archambeau does not teach
	encoding light from the light source at the same time the spatial light modulator is illuminated by the light from the light source;	
	wherein the holographic data is representative of a subsequent frame of a video and the temporal modulator is configured to modulate the output intensity to encode the holographic data representative of the subsequent frame while the light source illuminates the spatial light modulator set with holographic data of a current frame of the video to reconstruct the current frame of the video, wherein the subsequent frame is subsequent the current frame.  
	Archambeau and Collings are related as modulated light sources.
	Collings teaches (fig 1),
	encoding light from the light source (illumination source 18, col 2, lines 52-53) at the same time (frame sequential grey scale FSGS or color scheme FSC, col 11, lines 57-67 and in these schemes, sequentially frames are processed, hence when the light source illuminates the SLM for reconstructing one holographic image of a current frame, the processor will be modulating the light source for  the intensity values for a next or subsequent frame to be ready to be illuminating the SLM 16 next with modulated illumination light) that the spatial light modulator (SLM 16, col 2, lines 57-58) is illuminated by the light from the light source (illumination source 18, col 2, lines 52-53);
	wherein the holographic data (data of the phase holograms, col 2, lines 57-59)  is representative of a subsequent frame (each hologram represents one of the frames of the video image, Abstract, lines 1-3, col 2, lines 35-39, lines 47-55, here kinoform is a hologram, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame) of a video (video images of video projector 10) and the temporal modulator (processor 14, col 57-58, illumination source is modulated, col 11, lines 57-67 and it is the processor which performs these tasks and hence processor is the temporal modulator) is configured to modulate the output intensity (light intensity or light modulation dwell time varies, col 11, lines 57-67) to encode the holographic data (data of the phase holograms, col 2, lines 57-59) representative of the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame) (frame sequential grey scale FSGS or color scheme FSC, col 11, lines 57-67 and in these schemes, sequentially frames are processed, hence when the light source illuminates the SLM for reconstructing one holographic image of a current frame, the processor will be modulating the light source for  the intensity values for a next or subsequent frame to be ready to be illuminating the SLM 16 next with modulated illumination light) while the light source (illumination source 18, col 2, lines 52-53)) illuminates (light source 18 illuminates the SLM for reconstruction of the hologram being presented currently, col 2, lines 47-56) the spatial light modulator (SLM 16, col 2, lines 57-58) set with holographic data (data of the phase holograms, col 2, lines 57-59)  of a current frame (the current frame of the video images being processed) of the video (video images of video projector 10) to reconstruct the current frame (the current frame of the video images being processed) of the video (video images of video projector 10), wherein the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame) is subsequent the current frame (the current frame of the video images being processed).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau to include the teachings of Collings such that encoding light from the light source at the same time that the spatial light modulator is illuminated by the light from the light source; the holographic data is representative of a subsequent frame of a video and the temporal modulator is configured to modulate the output intensity to encode the holographic data representative of the subsequent frame while the light source illuminates the spatial light modulator set with holographic data of a current frame of the video to reconstruct the current frame of the video, wherein the subsequent frame is subsequent the current frame for the purpose of utilizing a technique for generating real time video with minimal loss (col 1, lines 43-44).

Regarding Claim 3, Archambeau-Collings teach the system of claim 1, further comprising a memory (memory, data HD is stored in a memory, cont p48,page 3, lines 1-16, Archambeau) configured to store the decoded (controller CONT for processing holographic image data, p119, lines 1-2, CONT processes the data implying decodes the data, Collings)  holographic data (data of the phase holograms, col 2, lines 57-59) for the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame). 

Regarding Claim 6, Archambeau-Collings teaches the system of claim 1, wherein the light source (light source LIGHT SOURC, p82, lines 1-12) comprises a laser (laser diode, p66, lines 13-15).  

Regarding Claim 7, Archambeau-Collings teaches the system of claim 6, wherein the laser comprises a laser diode (laser diode, p66, lines 13-15) and wherein the temporal modulator (controller CNT, p119, lines 1-4, modulation higher than flicker frequency, cont P71, page 5, lines 1-12, this indicates temporal nature of modulation) comprises a control circuit (CNT, p119, lines 1-4,  has a processor and hence it has a control circuit for the laser diode (laser diode, p66, lines 13-15).  

Regarding Claim 9, Archambeau-Collings teaches the system of claim 1, wherein the demodulator (controller CONT for processing holographic image data, p119, lines 1-2)  is arranged to set pixels of the spatial light modulator (SLM, p82, lines 10-12)  in accordance with the holographic data(computer generated holographic image data, cont P70, page 5, lines 1-6)  when the signal (photodiode generates an electrical signal according to the amplitude or intensity of the light being transmitted) representative of the output intensity of the light source (light source LIGHT SOURC, p82, lines 1-12) indicates the light source (light source LIGHT SOURC, p82, lines 1-12)   is off (the end of a transmitted signal indicates the light source is off and no further light is impinging. There is synchronization between the light source and the image being displayed, p68, lines 1-11).  

Regarding Claim 10, Archambeau teaches (fig 4,6-8) the method of setting pixels (pixel, p129, lines 1-5) (processing or generation of computer-generated holographic image data for setting pixels of SLM, p73, lines 1-4) of an SLM (SLM, p82, lines 10-12) to represent a hologram (computer generated hologram or CGH), the method comprising:
 illuminating (illuminating with light source LIGHT SOURC, p82, lines 1-12) a spatial light modulator (SLM, p82, lines 10-12) having pixels (pixel, p129, lines 1-5) with light (light from LIGHT SOURC); 
modulating (modulation by controller CNT, p119, lines 1-4, modulation higher than flicker frequency, cont P71, page 5, lines 1-12, this indicates temporal nature of modulation) an intensity (Light source can transmit data by way of optical communication or Li-Fi, p70, lines 1-7, cont o page 5, lines 1-3, and this indicates output intensity of light source is modulated)   of the light (light from LIGHT SOURC) while illuminating the spatial light modulator (SLM, p82, lines 10-12) to encode holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6) representing a hologram (computer generated hologram or CGH); 
sensing (sensing with a photodiode, p113, lines 1-5) the modulated intensity of the light (light from LIGHT SOURC) and decoding (CONT processes the data implying decodes the data, p119, lines 1-2) the modulated intensity (photodiode generates an electrical signal according to the amplitude or intensity of the light being transmitted) to obtain the holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6); 
setting (setting by controller CONT for processing holographic image data, p119, lines 1-2) the pixels (pixel, p129, lines 1-5) of the spatial light modulator (SLM, p82, lines 10-12) in accordance with the obtained holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6); and 
subsequent to setting (setting by controller CONT for processing holographic image data, p119, lines 1-2)   the pixels of the spatial light modulator (SLM, p82, lines 10-12), further illuminating (LIGHT SOURC suitable for both causing the display of the image by illumination and for transmitting data, p70, lines 1-6) the spatial light modulator (SLM, p82, lines 10-12) with light to form a holographic reconstruction (illumination of SLM by LIGHT SOURCE results in a holographic reconstruction) of the hologram (computer generated hologram or CGH).  
	However, Archambeau does not teach
	wherein the sequence of holographic reconstructions is equal to a sequence of frames defining a holographically reconstructed video and wherein the holographic data is representative of a subsequent frame of the video: and illuminating the spatial light modulator and modulating the intensity of the light to encode the holographic data representative of the subsequent frame while the spatial light modulator is set according to holographic data representative of a current frame of the video, wherein the subsequent frame is subsequent the current frame..
	Archambeau and Collings are related as modulated light sources.
	Collings teaches (fig 1)
wherein the sequence of holographic reconstructions (light source 18 illuminates the SLM for reconstruction of the holograms, col 2, lines 47-56, video frames making up video images are converted into kinoforms, col 2, lines 35-40, the kinoforms are illuminated with light source 18 to form a sequence of holographic reconstructed images, col 2, lines 47-56)  is equal to a sequence of frames (the sequence of reconstructions are equal to the number of video frames, col 10, lines 11-17, which make up the video images which are converted to kinoforms or holograms) defining a holographically reconstructed video (total replay image, col 12,projecting sequential frames produce a video image, frames are generated from kinoforms, lines 45-47, lines 55-56, hence the holographic reconstructions together form the reconstructed video) and wherein the holographic data (data of the phase holograms, col 2, lines 57-59)  is representative of a subsequent frame (each hologram represents one of the frames of the video image, Abstract, lines 1-3, col 2, lines 35-39, lines 47-55, here kinoform is a hologram, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame, Collings) of a video (video images of video projector 10) and the temporal modulator (processor 14, col 57-58, illumination source is modulated, col 11, lines 57-67 and it is the processor which performs these tasks and hence processor is the temporal modulator) is configured to modulate the output intensity (light intensity or light modulation dwell time varies, col 11, lines 57-67) to encode the holographic data (data of the phase holograms, col 2, lines 57-59) representative of the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame) (frame sequential grey scale FSGS or color scheme FSC, col 11, lines 57-67 and in these schemes, sequentially frames are processed, hence when the light source illuminates the SLM for reconstructing one holographic image of a current frame, the processor will be modulating the light source for  the intensity values for a next or subsequent frame to be ready to be illuminating the SLM 16 next with modulated illumination light) while the light source (illumination source 18, col 2, lines 52-53)) illuminates (light source illuminates the SLM for reconstruction of the hologram being presented currently, col 2, lines 47-56) the spatial light modulator (SLM 16, col 2, lines 57-58) set with holographic data (data of the phase holograms, col 2, lines 57-59)  of a current frame (the current frame of the video images being processed) of the video (video images of video projector 10) to reconstruct the current frame (the current frame of the video images being processed) of the video (video images of video projector 10), wherein the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame) is subsequent the current frame (the current frame of the video images being processed).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau to include the teachings of Collings such that wherein the sequence of holographic reconstructions is equal to a sequence of frames defining a holographically reconstructed video and wherein the holographic data is representative of a subsequent frame of the video and illuminating the spatial light modulator and modulating the intensity of the light to encode the holographic data representative of the subsequent frame while the spatial light modulator is set according to holographic data representative of a current frame of the video, wherein the subsequent frame is subsequent the current frame for the purpose of utilizing a technique for generating real time video with minimal loss (col 1, lines 43-44).

Regarding Claim 12, Archambeau-Collings teaches the method of claim 10, wherein the step of illuminating (illuminating with light source LIGHT SOURC, p82, lines 1-12, illuminating with modulated light, modulation by controller CNT, p119, lines 1-4) and the step of further illuminating (light source illuminates the SLM for reconstruction of the hologram being presented currently)  is performed with the same light source (LIGHT SOURC suitable for both causing the display of the image by illumination and for transmitting data, p70, lines 1-6).  

Regarding Claim 13, Archambeau-Collings teaches the method of claim 10, further comprising repeatedly illuminating (illuminating with light source LIGHT SOURC, p82, lines 1-12, illuminating with modulated light, modulation by controller CNT, p119, lines 1-4) and the step of further illuminating (light source illuminates the SLM for reconstruction of the hologram being presented currently)  the spatial light modulator (SLM, p82, lines 10-12) to form a sequence of holographic reconstructions (illumination of SLM by LIGHT SOURCE results in a holographic reconstruction) (Example 1, p155, lines 1-2, wearer can visualize holographic images, hence the process of illumination and further illuminating is repeated for each of the holographic images seen by the wearer).  

Regarding Claim 16, Archambeau-Collings teaches the method of claim 10, the method further comprising further modulating the intensity of the light (illumination source is modulated, light intensity varies, frame sequential grey scale FSGS or color scheme FSC, col 11, lines 57-67 and in these schemes, sequentially frames are processed, Collings) while further illuminating (for each frame, kinoforms or holograms are generated and reproduced with further illuminating) the spatial light modulator (SLM 16, col 2, lines 57-58)  to encode holographic data (data of the phase holograms, col 2, lines 57-59)   representative of a further subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame and the frame after the subsequent frame is the further subsequent frame), subsequent to the subsequent frame (each hologram represents one of the frames of the video image, one of the frames of the video image is the current frame being processed, the next frame is subsequent frame).  

Regarding Claim 17, Archambeau-Collings teaches the method of claim 16, wherein the current, subsequent and further subsequent frames (each hologram represents one of the frames of the video image, Abstract, lines 1-3, col 2, lines 35-39, lines 47-55, here kinoform is a hologram, , one of the frames of the video image is the current frame being processed, the next frame is subsequent frame, Collings) directly follow each other (frame sequential grey scale FSGS or color scheme FSC, col 11, lines 57-67 and in these schemes, sequentially frames are processed).  

Regarding Claim 19, Archambeau-Collings teaches the method of claim 10, wherein the light (light from light source LIGHT SOURC, p82, lines 1-12)   is emitted by a laser (laser diode, p66, lines 13-15).  

Regarding Claim 20, Archambeau-Collings teaches the method of claim 19, wherein modulating (modulation by controller CNT, p119, lines 1-4, modulation higher than flicker frequency, cont P71, page 5, lines 1-12, this indicates temporal nature of modulation)  comprising modulating (modulation by controller CNT, p119, lines 1-4, modulation higher than flicker frequency, cont P71, page 5, lines 1-12, this indicates temporal nature of modulation)  an output intensity (Light source can transmit data by way of optical communication or Li-Fi, p70, lines 1-7, cont o page 5, lines 1-3, and this indicates output intensity of light source is modulated)  of the laser (laser diode, p66, lines 13-15).  

Regarding Claim 21, Archambeau-Collings teaches the method of claim 10,
	further comprising switching off the light source (light source LIGHT SOURC, p82, lines 1-12) between the steps of illuminating (illuminating with light source LIGHT SOURC, p82, lines 1-12, illuminating with modulated light, modulation by controller CNT, p119, lines 1-4) and the step of further illuminating (light source illuminates the SLM for reconstruction of the hologram being presented currently), (dual role of COM TERM that can transmit data and immediately thereafter can provide illumination with suitable light beam, p90, lines 1-15, hence the after the transmitting is done with illumination with the light source, there is a switch off of the light source and then it is switched on again for providing an illumination for reproduction or replay of holograms, also p93, lines 410, lines 15-20, lines 25-30, the data can be stored in a memory and later retrieved by illumination, for example when the wearer walks by the terminals, the light source is not on between storage and retrieval) the method comprising setting (setting by controller CONT for processing holographic image data, p119, lines 1-2)  the pixels (pixel, p129, lines 1-5)  of the spatial light modulator (SLM, p82, lines 10-12) in accordance with the obtained holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6) whilst the light source (light source LIGHT SOURC, p82, lines 1-12)  is switched off (p93, lines 410, lines 15-20, lines 25-30, the data can be stored in a memory and later retrieved by illumination, for example when the wearer walks by the terminals, the light source is not on between storage by transmission of data and retrieval).  

Regarding Claim 22, Archambeau-Collings teaches the method of claim 10, further comprising: setting (setting by controller CONT for processing holographic image data, p119, lines 1-2)   the pixels (pixel, p129, lines 1-5)  of the spatial light modulator (SLM, p82, lines 10-12) in accordance with the obtained holographic data (computer generated holographic image data, cont P70, page 5, lines 1-6) when the sensed modulated intensity (photodiode, p113, lines 1-5,  senses the modulated intensity of light and generates an electrical signal according to the amplitude or intensity of the light being transmitted) of the light indicates that the spatial light modulator (SLM, p82, lines 10-12) is not illuminated (There is synchronization between the light source and the image being displayed, p68, lines 1-11, hence the light source is transmitting modulated signals when image is displayed and not sending a signal when the image is not displayed, now the end of a transmitted signal results in the slm not being illuminated).

Claim(s) 4,5,11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambeau et al (US 2016/0223986A1, of record) and further in view of Collings et al (US 8,654,048, of record) and further in view of Johnson et al (US 5,073,010A, of record).
Regarding Claim 4, Archambeau-Collings teaches the system of claim 1.
	However, Archambeau-Collings does not teach
wherein the light sensor is provided on the spatial light modulator 
	Archambeau-Collings and Johnson are related as modulated light sources.
	Johnson teaches (fig 4)
wherein the light sensor (photo sensor, col 11, lines 4-13) is provided on the spatial light modulator (OASLM).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau-Collings to include the teachings of Johnson such that wherein the light sensor is provided on the spatial light modulator for the purposes of utilizing a unique modulator for the possibility of high resolution (col 6, lines 22-23).

Regarding Claim 5, Archambeau-Collings teaches the system of claim 1.
	However, Archambeau-Collings does not teach
wherein the spatial light modulator has a regular arrangement of pixel locations at which the pixels are located and wherein the light sensor is provided at one of the pixel locations.  
	Archambeau-Collings and Johnson are related as modulated light sources.
	Johnson teaches (fig 4)
wherein the spatial light modulator (OASLM, col 11, lines 4-13) has a regular arrangement of pixel locations (128 x128 pixel matrix, col 7, lines 38-43) at which the pixels are located (pixels as in fig 4) and wherein the light sensor (photo sensor 102, col 11, lines 4-13, 40-51) is provided at one of the pixel locations (metal mounting pad 103, col 11, lines 40-51).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau-Collings to include the teachings of Johnson such that wherein the spatial light modulator has a regular arrangement of pixel locations at which the pixels are located and wherein the light sensor is provided at one of the pixel locations for the purpose of utilizing a unique modulator for the possibility of high resolution (col 6, lines 22-23).

Regarding Claim 11, Archambeau-Collings teaches the method of claim 10.
	However, Archambeau-Collings does not teach
wherein sensing comprises sensing at the spatial light modulator.  
	Archambeau-Collings and Johnson are related as modulated light sources.
	Johnson teaches (fig 4)
wherein sensing (sensing by photo sensor, col 11, lines 4-13) comprises sensing at the spatial light modulator (OASLM, col 11, lines 4-13). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau-Collings to include the teachings of Johnson such that wherein sensing comprises sensing at the spatial light modulator for the purposes of utilizing a unique modulator for the possibility of high resolution (col 6, lines 22-23).

Regarding Claim 18, Archambeau-Collings teaches the method of claim 10.
	However, Archambeau-Collings does not teach
wherein the spatial light modulator has a regular arrangement of pixel locations at which the pixels are located and wherein sensing comprises sensing with a light sensor provided at one of the pixel locations.  
	Archambeau-Collings and Johnson are related as modulated light sources.
	Johnson teaches (fig 4)
wherein the spatial light modulator (OASLM , col 11, lines 4-13) has a regular arrangement of pixel locations (128 by 128 pixel matrix, col 7, lines 38-43) at which the pixels are located (pixels as in fig 4) and wherein sensing (sensing of light impinging on OASLM) comprises sensing with a light sensor  (photo sensor 102, col 11, lines 4-13, 40-51) provided at one of the pixel locations (metal mounting pad 103, col 11, lines 40-51).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau-Collings  to include the teachings of Johnson such that wherein the spatial light modulator has a regular arrangement of pixel locations at which the pixels are located and wherein sensing comprising sensing with a  light sensor provided at one of the pixel locations for the purpose of utilizing a unique modulator for the possibility of high resolution (col 6, lines 22-23).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambeau et al (US 2016/0223986A1, of record) and further in view of Collings et al (US 8,654,048, of record) and further in view of Pertierra et al (US 2018/0373129 A1, of record).
Regarding Claim 8, Archambeau-Collings teaches the system of claim 1. 
	However, Archambeau-Collings does not teach
wherein the temporal modulator comprises an optical modulator arranged between the light source and the spatial light modulator for modulating an intensity of light output from the light source.  
	Archambeau-Collings and Pertierra are related as modulated light sources.
	Pertierra teaches (fig 2)
wherein the temporal modulator (illumination SLM 220 modulates illumination beam 224 to produce modulated illumination beam 214 responsive to illumination data, p46, lines 10-20) comprises an optical modulator (illumination SLM 220, p46, lines 1-20) arranged between the light source (light source 209, p46, lines 1-8) and the spatial light modulator (high contrast imaging SLM 206, p47, lines 1-4) for modulating an intensity of light output from the light source (light source 209, p46, lines 1-8).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Archambeau-Collings to include the teachings of Pertierra such that wherein the temporal modulator comprises an optical modulator arranged between the light source and the spatial light modulator for modulating an intensity of light output from the light source for the purpose of utilizing spatial modulators for producing images with high contrast (p2, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi						8/22/2022
Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872